Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a circular polarizer disposed on one side of the plurality of light-emitting elements facing away from the substrate, wherein the circular polarizer is provided with first hollow structures corresponding to at least part of the plurality of light-emitting elements, and an area where each of the first hollow structures is located overlaps a respective one of the at least part of the plurality of light-emitting elements” as recited in claim 1, “a circular polarizer disposed on one side of the plurality of light-emitting elements facing away 10from the substrate, wherein the circular polarizer is provided with first hollow structures corresponding to at least part of the plurality of light-emitting elements, and an area where each of the first hollow structures is located overlaps a respective one of the at least part of the plurality of light-emitting elements” as recited in claim 15, and “attaching a circular polarizer to one side of the plurality of light-emitting elements facing away from the substrate, wherein the circular polarizer is provided with first hollow structures 20corresponding to at least part of the plurality of light-emitting elements, and an area where each of the first hollow structures is located overlaps a respective one of the at least part of the plurality of light-emitting elements” as recited in claim 16.
	Claims 2-14, 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims, 1, 15, and 16, the closest prior art was Cok et al. (Pub No. US 2009/0091238 A1), Wang et al. (Pub No. US 2021/0063811 A1), and Scheller et al. (Pub No. US 2021/0157142 A1) and teaches everything of claims 1, 15, and 16 except for “a circular polarizer disposed on one side of the plurality of light-emitting elements facing away from the substrate, wherein the circular polarizer is provided with first hollow structures corresponding to at least part of the plurality of light-emitting elements, and an area where each of the first hollow structures is located overlaps a respective one of the at least part of the plurality of light-emitting elements” as recited in claim 1, “a circular polarizer disposed on one side of the plurality of light-emitting elements facing away 10from the substrate, wherein the circular polarizer is provided with first hollow structures corresponding to at least part of the plurality of light-emitting elements, and an area where each of the first hollow structures is located overlaps a respective one of the at least part of the plurality of light-emitting elements” as recited in claim 15, and “attaching a circular polarizer to one side of the plurality of light-emitting elements facing away from the substrate, wherein the circular polarizer is provided with first hollow structures 20corresponding to at least part of the plurality of light-emitting elements, and an area where each of the first hollow structures is located overlaps a respective one of the at least part of the plurality of light-emitting elements” as recited in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML